DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 12/29/2021 in which claims 1, 6, and 13 have been amended.  Thus, the claims 1-19 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 (and elsewhere, where applicable), lines 17-19, it is unclear if the recipient was able to establish an account with the financial institution.  The recipient attempting to establish an account does not make it clear if the account was established.  
In claim 1 (and elsewhere, where applicable), lines 25-26, an ad-hoc payment device is defined as a gift card issued by the financial institution (as per claim 9).  The financial institution lacks an affiliated account with the recipient as per Applicant’s specification in [0066].  An account is described as an ad-hoc account, such as a pre-paid card or a gift card account hosted by the payment processing network as per Applicant’s specification in [0047].  A pre-paid card may be a gift card as well.  This 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of transferring funds without significantly more. 
For analysis, Examiner has identified claim 6 as the claim that represents the claimed invention presented in claims 1, 6, and 13.
Claim 6 is directed to a method for initiating a payment transaction, which is one of the statutory categories of invention (Step 1: YES).
The claim 6 recites a series of steps, e.g., receiving, at a payment processing network server, an input from the sender at a mobile device via a graphical user interface (GUI) to associate a funding source account of the sender; receiving a biometric parameter of the recipient as a sole identifier at the mobile device, wherein the biometric parameter was captured by the mobile device as an in-person capture, wherein the biometric parameter comprises data associated with a frontal facial image of the recipient; receiving, at the payment processing network server transmitted via the mobile device, an input from the sender to transmit funds from the funding source account to the recipient, wherein the input further comprises the biometric parameter of the recipient; in response to the transmission, associating the funds with the biometric parameter of the recipient as a sole identifier in lieu of an account of the recipient; storing, by the payment processing network server, the biometric parameter in a database store; associating biometric parameter analysis data, at the payment processing network server, with the stored biometric parameter in the database store; receiving, at a financial institution an attempted biometric parameter of the recipient in response to the recipient attempting to establish an account with the financial institution; receiving, by the payment processing server, a matching request from the financial institution for matching the attempted biometric parameter to the biometric parameter stored in the database store; and in response to receiving a verification of the matching request, releasing the funds to an ad-hoc payment device of the financial institution.  These limitations (with the exception of italicized limitations) describe the abstract idea of transferring funds which may correspond to Certain Methods of Organizing Human Activity (fundamental economic principles or practices) and hence are abstract in nature.  The limitations such as a payment processing network server, a mobile device, a graphical user interface (GUI), a database store, an ad-hoc payment device do not necessarily restrict the claim from reciting an abstract idea.  Thus, the clam 6 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a payment processing network server, a mobile device, a graphical user interface (GUI), a database store, an ad-hoc payment device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a payment processing network server, a mobile device, a graphical user interface (GUI), a database store, an ad-hoc payment device are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitations (with the exception of italicized limitations) receiving, at a payment processing network server, an input from the sender at a mobile device via a graphical user interface (GUI) to associate a funding source account of the sender; receiving a biometric parameter of the recipient as a sole identifier at the mobile device, wherein the biometric the mobile device as an in-person capture, wherein the biometric parameter comprises data associated with a frontal facial image of the recipient; receiving, at the payment processing network server transmitted via the mobile device, an input from the sender to transmit funds from the funding source account to the recipient are merely data gathering steps which are a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea into a practical application.  Thus, the claim 6 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a payment processing network server, a mobile device, a graphical user interface (GUI), a database store, an ad-hoc payment device are all recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  The additional limitations which have been considered insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if these are more than what is well-understood, routine, and conventional activity in the field.  The specification describes the additional elements of a payment processing network server, a mobile device, a graphical user interface (GUI), a database store, an ad-hoc payment device to be generic computer elements and a mere collection of data is a well-understood, routine, and conventional function of a computer when it is claimed in a merely generic manner (see MPEP 2106.05(d)(II)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 6 is not patent eligible.
Similar arguments can be extended to other independent claims 1 and 13 and hence the claims 1 and 13 are rejected on similar grounds as claim 6.
Dependent claims 2-5, 7-12, and 14-19 further define the abstract idea that is present in their respective independent claims 1, 6, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above. Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-19 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 12/29/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-19 under 35 U.S.C. 101, Applicant states that the clarifying amendments to claim 6 exemplify the practical application of the claimed invention.  In particular, the claimed features now require the recipient to attempt to open an account in person before the financial institution will try to find a match with the biometric information that was previously stored by the payment processing server.
Examiner notes that under Step 2A, Prong 2, the claim integrates the abstract idea into a practical application when there is an improvement to technology or when the claimed invention offers a technical solution to a technical problem.  In this case, the claimed invention facilitates transfer of funds based on matching the biometric information and when the recipient attempts to open an account in person.  Matching biometric information and opening an account are abstract concepts and may offer a business solution to transferring funds.  The claimed invention does not identify technical problem to which a technical solution is sought.  Thus, the claimed invention does not integrate the abstract idea into a practical application.  
With respect to Applicant’s arguments regarding oversimplifying the features of the claims by ignoring the specific technical requirements for the payment transfer to complete or even take place.  The claimed invention as a whole does not recite organizations of human activities because the existing approached would not have even begun the transfer of funds as the destination of the funds are not confirmed.
Examiner respectfully disagrees and notes that the office action considered each and every limitations of the claim when determining if the claim recites an abstract idea.  The technical limitations were also considered and it was determined that the technical limitations implement the claimed invention by applying the abstract idea.  Thus, the technical limitations are present as a tool to implement the claimed invention without offering any technical improvements.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding well understood, routine or conventional features of the claim, Examiner notes that the 35 U.S.C. 101 rejection presented above in this office action relies on the Applicant’s specification for describing that the additional elements of a payment processing network server, a mobile device, a graphical user interface (GUI), a database store, an ad-hoc payment device to be generic computer elements.  A mere collection of data is a well-understood, routine, and conventional function of a computer when it is claimed in a merely generic manner (see MPEP 2106.05(d)(II)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.  Thus, these arguments are not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693